

117 HRES 695 IH: Expressing profound sorrow over the death of Alexander Michael Odeh.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 695IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Correa (for himself and Ms. Tlaib) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing profound sorrow over the death of Alexander Michael Odeh.Whereas Alexander Michael Odeh was born in Jaffa, Palestine, on April 4, 1944, and resided in Santa Ana, California, for most of his adult life;Whereas Alex Odeh was a peace activist who worked to promote civil liberties for Arab-Americans in the United States and for civil and human rights around the world; Whereas Alex Odeh was also a published poet and a lecturer of Arabic language and Middle East history at Coastline College in Santa Ana, California;Whereas Alex Odeh was the Southern California Regional Director of the American-Arab Anti-Discrimination Committee (ADC) when, on October 11, 1985, he was killed as a pipe bomb exploded as he entered the ADC office in Santa Ana, California;Whereas Alex Odeh is survived by his wife, Norma Odeh, and his three daughters, Helena Odeh, Samya Odeh, and Susan Odeh; andWhereas those responsible for the act of domestic terrorism which killed Alex Odeh have yet to be brought to justice: Now, therefore, be itThat—(1)the House of Representatives acknowledges with profound sorrow the death of Alexander Michael Odeh, a victim of domestic terrorism;(2)the House of Representatives tenders its deep sympathy to the members of the family of the late Mr. Odeh and the American-Arab Anti-Discrimination Committee in their bereavement;(3)the Clerk of the House of Representatives will communicate this resolution to the Senate and transmit a copy thereof to the family of the deceased; and(4)when the House of Representatives adjourns today, it adjourns as a further mark of respect to the memory of Mr. Odeh.